Citation Nr: 0843866	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-09 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), including as secondary to a service-connected 
duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran has active duty service from January 1958 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's GERD service-connection claim and his duodenal 
ulcer increased rating claim.  The veteran's November 2005 
notice of disagreement reflected his disagreement with the 
denial of his GERD service-connection claim only.

The veteran appeared for a hearing before the undersigned in 
September 2008, and a transcript of that hearing has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence of a link between a 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran asserts that his GERD is the result of his 
service-connected duodenal ulcer.  He was granted service-
connection for that disability in a June 1959 rating 
decision.

The veteran's service treatment records reflected a complaint 
of an upset stomach in May 1958 and the consistent use of 
antacids and antispasmotics, including belladonna.  The 
remaining treatment records were negative for a GERD 
diagnosis.

An October 1962 VA examination revealed the veteran's 
complaints of epigastric pain and "burning off and on" 
since his last examination in June 1960.  A November 1963 
progress note reflected the veteran's complaints of 
epigastric pain and his use of antacids.  Epigastric pain was 
again reported in a May 1964 VA examination, with heartburn 
being specifically denied.  He reported using antacids.

A December 1995 treatment note reflected an assessment of 
reflux and a prescription for Tagamet.  He reported being on 
cimetidine (i.e., Tagamet), since 1983.  VA treatment records 
through February 2007 reflect regular treatments for GERD.

A September 2005 examination confirmed the previous diagnoses 
of duodenal ulcer and GERD.  The veteran reported that he had 
been experiencing gas and "burning pain" when he was 
diagnosed with his duodenal ulcer while in service.

At his September 2008 Board hearing, the veteran testified he 
was treated for GERD while in-service by drinking milk and 
consuming a "white chalky" liquid four or five times per 
day.  He had been receiving VA treatments for his conditions 
since 1966.  He stated that he had been told by several 
physicians that his GERD was the "natural progression" of 
his duodenal ulcer disease, but that he had been unable to 
secure a written statement for any physician due to VA's 
bureaucracy.  He also indicated that he would not submit to 
any additional invasive procedures.

However, despite the veteran's service treatment records 
reflecting the use of antacids, antispasmotics and 
belladonna, and his upset stomach complaints, and his long-
standing GERD treatments, the VA examination did not offer an 
opinion as to the likely etiology of the veteran's GERD.  The 
veteran testified that he began being treated at the VA in 
1966, but the earliest treatment record contained in the 
claims folder is from July 1995.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
gastrointestinal examination to determine 
whether the veteran's current GERD is 
related to an in-service disease or 
injury.  The examiner should review the 
claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's current GERD had its onset in 
service, or was aggravated (made 
permanently worse) by the circumstances of 
active service, as asserted by the 
veteran.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current GERD was 
caused by, or was aggravated by, his 
service-connected duodenal ulcer disease, 
including any medications he may have been 
prescribed.

A rationale for these opinions should be 
provided.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

